—Order, Supreme Court, New York County (Laura Drager, J.), entered on or about September 11, 2000, which, to the extent appealed from as limited by the brief, held plaintiff’s motion for an order eliminating his maintenance obligation and for a judgment for $111,000, representing allegedly overpaid maintenance, in abeyance and referred the matter to a referee, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about February 22, 2000, unanimously dismissed, without costs, as superseded by the appeal from the order of September 11, 2000.
Plaintiff alleges that defendant, his former wife, has remarried and that, by reason of her remarriage, his maintenance obligation terminated. In view, however, of defendant’s express denial of the alleged remarriage, a factual issue was presented and the matter was appropriately referred to a referee for resolution. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Buckley and Friedman, JJ.